CANTY, J.
I concur in that part of the opinion which holds that the acknowledgment is sufficient. But I cannot concur in that part which holds that although under G. S. 1894, § 6053, a foreign executor or administrator must record an authenticated copy of his appointment in the office of register of deeds before he can foreclose by advertisement a mortgage of land in this state, his assignee may foreclose without filing such copy.
As admitted in the foregoing opinion, a foreign executor or administrator had, before the enactment of this section, a right to *255foreclose, under the power of sale, a mortgage in this state. Then, the only purpose for which the legislature could have passed section C053 was that of compelling such executor or administrator to put on record his ownership of the mortgage and his right to exercise the power, so as to furnish evidence thereof, and complete the chain of record title. This was. a good and sufficient purpose, and this court has no right, in order to avoid this conclusion, to speculate or suppose that the legislature blundered or was laboring under a mistake when it passed this section. This purpose of the legislature is clearly in line with its purpose in enacting other parts of the statute. For instance, section 6029 prescribes, as a condition precedent to the foreclosure of a mortgage under the power of sale, that the mortgage has been recorded, “and, if it has been assigned, that all the assignments thereof have been recorded.” After the holder of the mortgage dies, there is a transfer of it to his executor or administrator by operation of law, and, by section 6053, the legislature intended to require evidence of this to be put on record in the form of an authenticated copy of the appointment. If such was the purpose of the statute, the executor or administrator cannot assign any greater right than he himself possessed, and, if his right to foreclose was conditioned on his recordng an authenticated copy of his appointment, he must assign that right burdened with that condition. It is true that at common law a foreign executor or administrator was disqualified from maintaining, in his official capacity, a suit in the courts of any state, while his assignee was not. But that case bears no analogy to this. There it was a mere personal disqualification, which extended only to the foreign representative, not to his assignee. Here the purpose of the legislature was not to disqualify any one in particular, but to require record evidence of the right to foreclose the mortgage